Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
	The application is given a priority date of December 14th, 2021. Although this application claims priority to now abandoned application 16/987,422, it should be noted that claim 1 and all the claims dependent on claim 1 have features that are not supported in the disclosure of ‘422.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is rendered indefinite for reciting “the at least one (L2)”. There is no antecedent basis for this limitation in the claim. The claim will be interpreted as if the phrase was “at least one.” Additionally, in claim 2 (L4) “at least one” should be “the at least one.”  

Claim 5 is rendered indefinite for reciting “the at least one catching element.” There is no antecedent basis for this limitation in the claim. The claim will be interpreted as if the phrase was “at least one.” Additionally, in claim 5, L5 “at least one catching element” should be “the at least one catching element.” In claim 5, L6-7, it is unclear which receiving slot is being referenced. The claim will be interpreted as if “the receiving slot” read “one of the receiving slots”.

Claim 8 (L2) is rendered indefinite for reciting “said catching element” when there are multiple catching elements. The claim will be interpreted as if it read “of said plurality of catching elements”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20130341146) further in view of Willmot (US 6189666).

With regards to claim 1, Chang discloses a directional gear (ratchet base 2) comprising, a driving shaft(wheel hub 1); a driving element  (operating member 21) fitted to the driving shaft and being perpendicular to the driving shaft, wherein a plurality of receiving slots (grooves 211) are disposed at a periphery of the driving element; an external gear disposed (ratchet wheel 11) radially outside the driving element comprising: a ring-shaped body (Fig. 1); and a plurality of tilted inner teeth connected to an inner side of the ring-shaped body (P0020, L5-6; not labeled in Fig. 4); and plurality of catching elements (engaging blocks 22) movably disposed in the plurality of receiving slots, each comprising a catching portion (engaging part 221, the catching portions corresponding in shape to the plurality of tilted inner teeth (Fig. 4), and the plurality of catching elements being selectively engaged with at least one tilted inner tooth of the external gear through the catching portions wherein the plurality of catching elements move parallel to the driving element, (Fig 4 engaged; Fig. 5 disengaged). Chang does not disclose that there is no element disposed between the plurality of catching elements and the driving element.

However, Willmot discloses a driving element (70) where there is no element disposed between the plurality of catching elements (engagement member 100) and the driving element (Figs. 7-22). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to remove the spring disclosed by Chang in the manner disclosed by Willmot in order to simplify maintenance (Col. 1, L35-38).

With regards to claim 2, Chang and Willmot disclose all the elements of claim 1 as outlined above. Chang further discloses wherein the plurality of tilted inner teeth each have a first face and a second face (Fig. 4 not labeled), wherein the catching portion of the at least one catching element meshes with the first face and the second face of two adjacent ones of the plurality of tilted inner teeth when at least one of the plurality of catching elements is engaged with the external gear (Fig. 4).

With regards to claim 3-4, Chang and Willmot disclose all the elements of claim 1 as outlined above. Chang does not directly disclose wherein the first faces and the second faces of the plurality of tilted inner teeth are connected to a root circle defined partially at the ring-shaped body, such that a first angle and a second angle greater than the first angle are formed between a tangential surface of the root circle and each said first face and each said second face, respectively, wherein the first angle is an acute angle, and the second angle is a right angle or obtuse angle.
However, Fig. 4, appears to indicate that the angles of the teeth are an acute angle and a right or obtuse angle. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to tilt the teeth in this manner to reduce stress on the teeth, thus extending the life of the device (MPEP 2144.IV.B).

With regards to claim 5, Chang and Willmot disclose all the elements of claim 1 as outlined above. Chang further discloses herein the plurality of receiving slots each have a first stop portion (abutting plate 31) and a second stop portion (elastic member 23), and the plurality of catching elements each further comprise a first pressing portion and a second pressing portion (Fig. 4, not labeled), wherein the at least one catching element is engaged with the at least one tilted inner tooth when the first pressing portion of at least one catching element of the plurality of catching elements presses against the first stop portion of the receiving slot (P0024, L1-7)*, and the at least one catching element is disengaged from the at least one tilted inner tooth when the second pressing portion of the at least one catching element presses against the second stop portion of the receiving slot (P0025, L1-6).*

With regards to claim 6, Chang and Willmot disclose all the elements of claim 5 as outlined above. Chang further discloses wherein the plurality of receiving slots each further have a pivotal hole (end of pivoting groove 211), and the plurality of catching elements each further comprise a pivotal portion (222) disposed in a corresponding one of the pivotal holes, wherein the plurality of catching elements rotate relative to the driving element through the pivotal portions when the driving shaft drives the driving element to rotate (P0024, P0025) *.

With regards to claim 7, Chang and Willmot disclose all the elements of claim 6 as outlined above. Chang further discloses wherein the first stop portion and the second stop portion are disposed on two different sides of the pivotal hole, respectively, whereas the first pressing portion and the second pressing portion are disposed on two different sides of the pivotal portion, respectively (Fig. 4; pressing portions not labeled)

With regards to claim 9, Chang and Willmot disclose all the elements of claim 1 as outlined above. Chang further discloses wherein the plurality of receiving slots are equidistantly disposed at the periphery (P0021, L6-9).

*Note: There is a typo in the reference involving the clockwise and counter-clockwise directions in P0024 and P0025.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Willmot as applied to claim 1 above, and further in view of Jegatheeson (US 20060237276).
With regards to claim 8, Chang and Wilmot disclose all the elements of claim 1 as outlined above. Chang and Willmot do not disclose wherein a through hole is disposed on each said catching element. However, Jegatheeson discloses wherein a through hole (507) is disposed on each said catching element (Fig 5B). It would have been obvious to a person with ordinary skill to add a hole as disclosed by Jegatheeson to the pawl as disclosed by Chang in order to inertially balance the pawl (See Jegatheeson P0068 L1-5).

	Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 20190144220) further in view of Chang and Willmot.
	
With regards to claims 10-12, Sakurai discloses a manual paper feeding device (feeding roller 17) disposed in a paper dispenser (printer 201), in which the paper dispenser includes a paper distribution roller (feeders 230 with pickup roller 8), the manual paper feeding device comprising: a directional gear (drive gear 71), wherein a driving shaft (70) of the directional gear is connected to the paper distribution roller; and a manual part, configured to drive the external gear of the directional gear (P0050), wherein the manual part includes a pulling portion (drawing motor M2), the paper dispenser is pivotally connected between two ends of the pulling portion, the two ends of the pulling portion respectively have an arc- shaped tooth surface and a pulling rod, and the arc-shaped tooth surface is engaged with the external gear, wherein the manual part includes a rotating portion connected to the external gear (Figs. 4A and B). Sakurai does not disclose the directional gear of claim 1.
However, Chang and Willmot disclose the directional gear of claim 1, as outlined above. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention that the directional gear as disclosed by Chang and Willmot can be used as the clutch in the device disclosed by Sakurai as a simple substitution of known components in order to reduce costs. 

Prior Art Not Relied Upon
Robuck et al. (US 6889808), Lim et al. (US 9669656) and Yang et al. (US10359085) disclose one-way clutch mechanisms without springs between the driving element and catching elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./            Examiner, Art Unit 3653                                                                                                                                                                                            
/MICHAEL MCCULLOUGH/            Supervisory Patent Examiner, Art Unit 3653